Page 1 of 14
                                                  Zn

                                                  Lj   , o
              NO.04-14-00509-CV              £^   —    z;r.j—
                                                       r»—r~
                                                       5 on
                                             r-   -o
                                             rn
                                                       i-3>
           CAUSE No 2013-01-12691
                                                  CO
                                                       X.!vl
                                             •X




   FOURTH COURT OF APPEALS DISTRICT

    CADENA-REEVES JUSTICE CENTER

            300 Doiorosa, Suite 300

        San Antonio, Texas 78205-3037

      Original Brief date February 9, 2015




RECONSIDERATION REQUEST 10-13-15

 OF THE 4-30-15 APPELLANTS BRIEF.
           ca


 r-.V
           o
 r   > "
           »—
r"
           rp

           CTT!

                  .1 -   ..
           to
           V*


           O
           -3-
                       Page 2 of 14



 GLORIA E. OCHOA-APPELLANT, APPELLANT IN PRGPIA
                         PERSONA

                             V.


     NAIL FLOWER NAIL/BEAUTY SALON-APPELLEE.




ON APPEAL FROM THE 224TH JUDICIAL DISTRICT COURT

                IN BEXAR COUNTY, TEXAS




From the 224**" Judicial District Court, Bexar County, Texas

               Trial Court No 2013-CI-12691

       Honorable Antonia Arteaga, Judge Presiding
                       PAGE 3 of 14




Appellant/Plaintiff:     Plaintiff/Appellant's Counsel

 Gloria E. Ochoa - Appellant in Propria Persona

              542 Williamsburg Place

            San Antonio, Texas 78201

               Phone: 210-309-0744

               Phone: 210-736-1408
                      Page 4 of 14



Appellee/Defendant:    Defendant/Appellee's Counsel:

          Campbell, Miller & Associates

              Elizabeth W. Lennane

                 IBN. 24053014

             300 Convent, Suite 2350

            San Antonio, Texas 78205

              Phone: 210-229-9879

                Fax 210-229-9878
                       PAGE 5 OF 14




                   TABLE OF CONTENTS:




INDENTITY OF PARTIES AND
COUNSEL                                      i

INDEX OF AUTHORITIES                      iv

STATEMENT OF CASE                        vi

ISSUES PRESENTED                        vii

STATEMENT REGARDING ORAL ARGUMENT       viii

STATEMENT OF FACTS                       1

STATEMENT OF THE ARGUMENT                2

ARGUMENT                                 4

CONCLUSION AND PRAYER                    5

CERTIFICATE OF SERVICE                   6
                             PAGE 6 OF 14




INDEX OF AUTHORITIES



TEXAS #322.103 (11) (B) PROFESSIONAL MALPRACTICE



NEGLIGENCE. 322.01 (2), 322, 05 (2 CM 290).


Cases:

Beauty Shops. Omc/ v/ foreman.
Page 7 of 14



STATEMENT OF CASE - FACTS

"Good Cause" was not given adequate, thorough consideration
when this brief was recently reviewed. Human Suffering is
involved. Please review again and OVERTURN SUMMARY
JUDGEMENT AND GRANT A NEW TRIAL.

On 8-09-2011 SUFFERED severe "staph Infection" to left thumb after a
manicure at Nail Flower Beauty Salon, This resulted in ongoing, chronic
pain, loss of use for thumb, disfigurement and other related injuries and
ongoing medical treatment.
SUMMARY JUDGEMENT WAS RENDERED 6-19-14 FOR NOT PROVIDING LEGAL
RESPONSE IN A TIMELY MANNOR.


There was "Good Cause" for the failure to timely make, amend or
supplement the discovery response.

3. There was insufficient evidence to support the engorgement
as delivered, as Plaintiff was NOT ALLOWED to speak to present
GOOD CAUSE REASONS, for not responding In a timelv
manner.
                                Page 8 0F14




Good Cause (continued)
4. Plaintiffs failure to file an answer before judgment was the result of an
accident and or mistake, rather than due to an intentional act or the result
of conscious indifference.

5. Plaintiff "is" the "Iniured Party" and unrepresented bv attorney as
previous attorney abruptly canceled agreement to represent her.

Plaintiff has been unable to locate other attorney who would take case due
to limited time frame to work on this case.

6. Plaintiff/Gloria E Ochoa has been and is CURRENTLY under
PHYSICIANS CARE & ONGOING MEDICAL CARE and on MEDICATIONS.

**7. ABOVE DESCRIBED SITUATION and suffering from severe injuries
from staph infection incurred at above named nail salon prevented
Plaintiff from responding in a timely manner.

8. Gloria E Ochoa files this Appeal Brief complaining of defendant and
how defendant caused great "Personal Injury" to her.

9. Gloria E Ochoa requests opportunitv for verbal discussion
etc, to answer, in person, any questions from the judges to decide this
case.
Page 9 of 14



SUMMARY

See included copy of my BANK RECORD showing DATE OF VISIT
to Nail Flower Nail/Beauty Salon and charges.
See previous submissions to court of appeais.


Manicure preformed by empioyee, Ben Nguyen.
Gloria Ochoa, piaintiff was instructed by ''soak" her
naiis in manicure dish that had a soap soiution to soften
cuticies.

A short while later, Gloria Ochoa, plaintiff, suffered severe
infection to thumb, that necessitated emergency medical
treatment. Thumb was very swollen, blue in color and extremely
painful.
                                Page 10 of 14



DEFENDANTS BREACH OF DUTY.



Defendant "OWED" plaintiff a "Duty" to "Care", "To Protect"
its client by cleaning, disinfecting, sterilizing all its equipment.
Emergency room doctors termed this a severe "Staph" infection due to
nail salon not /sterilizing/cleaning their soaking dishes /equipment etc.

Defendant "Breached the duty owed" to Plaintiff in that they FAILED to
properly disinfect, sterilize, clean their equipment.



DEFENDANTS NEGLIGENCE.


As the direct and proximate cause of the defendants "NEGLIGENCE",
plaintiff suffered personal injury etc as described below.

Pain and Suffering, Loss of Use for thumb and hand. Inability to continue
working/earn a living, disabled status, loss of earning ability, now and
future earnings, emotional stress, anxiety, etc.

Significant unpaid med bills due to these injuries.

Cost of Ongoing medical treatment'.
                              Page 11 of 14



ARGUMENT.



1. This injury should not happen to any other innocent person walking in
to this nail salon for a simple manicure.

This has caused unnecessary Current ONGOING SUFFERING due to
Defendants Gross Negligence.

2. Defendant must BE HELD ACCOUNTABLE AND ACCEPT
RESPONSIBILITY FOR THE GREAT INJURY THEY HAVE CAUSED.

They must Sterilize all equipment with each client or use
disposable equipment.

3. SEEKING REASONABLE COMPENSATION for ONGOING PAIN and
SUFFERING /LOSS OF USE FOR THUMB/HAND. DISFIGUREMENT FOR
THUMB. CONSEQUENTIAL OTHER INJURIES. DISABLED STATUS DUE TO
"STAPH INFECTION" THAT COULD HAVE NEEN AVOIDED BY DEFENDANT
"STERILIZIING" EQUIPMENT. LOSS OF ABILITY TO EARN A LIVING NOW
AND FUTURE EARNINGS and PAYMENT OF UNPAID MED BILLS.
PAGE 12 OF 14




PRAYER FOR RELIEF.



Therefore, plaintiff, respectfully requests REVERSAL of SUMMARY
JUDGEMENT against plaintiff and GRANT A NEW TRIAL.

1. Damages in an amount within the jurisdictional limits of
the court.

2. Pre-and postjudgement interest on that amount of any legal rates.

3. Costs of suit and

4. Any other relief to which plaintiff is entitled.



Respectfully submitted.



Gloria E. Ochoa an Individual, Plaintiff.

542 Williamsburg Place

San Antonio, Texas 78201

Phone: 210-309-0744. 210-736-1408

Phone: 210-331-4492
                               Page 13 of 14




CERTIFICATE OF SERVICE 192.3



I, the undersigned, Gloria E. Ochoa, certify that a true and correct copy of
the foregoing document was served to Defendants attorney by "Certified"
mail, return receipt requested.



Gloria E Ochoa

542 Williamsburg PI.

San Antonio, Texas 78201

Phone: 210-309-0744

Phone: 210-736-1408
PAGE 14 OF 14




CERTIFICATION OF COMPLIANCE WITH BRIEF LENGTH AND TYPE SIZE
REQUIREMENTS.



BRIEF LENTH:

I certify that (1) this brief complies with the word-count limitation in ORAP
5.05 (2) the word count of this brief (as described in ORAP 5.5 (2) (a) is
1,747 or less. (1163 words).




I certify that the size of the type in this brief is not smaller that 14 points
for both the text of the brief and footnotes as required by ORAP 5.05 (4)
(1). 14 font size.




Gloria E. Ochoa,